IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

WILBERT BYNES, JR.,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-4765

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 5, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Wilbert Bynes, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the December 4, 2014, judgment and

sentence as to Count III (possession of a firearm by a convicted felon) in Alachua

County Circuit Court case number 01-2013-CF-004715-A. Upon issuance of mandate

in this cause, a copy of this opinion shall be provided to the clerk of the circuit court
for treatment as the notice of appeal. See Fla. R. App. P. 9.141(c)(6)(D). If petitioner

qualifies for appointed counsel, the trial court shall appoint counsel to represent

petitioner on appeal.

OSTERHAUS, KELSEY, and WINOKUR, JJ., CONCUR.




                                           2